Action to foreclose a mortgage. Defendant Annadale Gardens, Inc., appeals (1) from an order dated December 1, 1939, which confirmed the report of a referee appointed to sell and referred the question of value of the mortgaged premises to an official referee; (2) from an order confirming the report of the official referee, which recommended a deficiency judgment of $15,000 in favor of plaintiff; and (3) from the judgment entered thereon. Order confirming the report of the official referee and judgment entered thereon reversed on the law and the facts, with costs, and motion to confirm the report and for leave to enter deficiency judgment denied, with ten dollars costs. The conflict in the evidence involved opinions rather than basic facts. The credible evidence in the record did not warrant firing a value on the tract of less than $162,000, which valuation precludes the entry of a deficiency judgment. Order dated December 1, 1939, affirmed, without costs. No opinion. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.